COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                        ABATEMENT ORDER

Appellate case name:       Harris County, Texas v. Park at Westcreek, LP

Appellate case number:     01-18-00343-CV

Trial court case number: 2016-32867

Trial court:               80th District Court of Harris County


        The reporter’s record in this accelerated appeal was due May 24, 2018. See Tex. R. App.
P. 35.1. The record was not filed. On May 29, 2018, this court ordered the court reporter to file the
record within 15 days. The record was not filed with the court.

        In June, this court issued an order, abating the appeal for a hearing in the trial court to
determine why the reporter’s record had not been filed. The court was informed that the court
reporter responsible for the record in this case is recovering from a major surgery and has
been unable to resume work.

        The trial and appellate courts are jointly responsible for ensuring that the appellate record
is timely filed. See Tex. R. App. P. 35.3(c). Because the reporter’s record has not been filed timely
as ordered and in light of the court reporter’s inability to complete the record at this time, we issue
the following order.

       The appeal is abated, treated as a closed case, and removed from this court’s active docket.
We direct the court reporter, or her representative, to file a letter on the first of every month
following this order to keep this court updated regarding her ability to resume work. The reporter’s
record shall be filed with the clerk of this court within 30 days of the court reporter’s ability to
resume work.

        The appeal will be reinstated on this court’s active docket when the court reporter informs
this court she has resumed work. The court will also consider an appropriate motion to reinstate
the appeal filed by either party, or the court may reinstate the appeal on its own motion. If the
court reporter fails to keep this court informed regarding her return to work, this appeal will be
reinstated and the record set due.
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually     Acting for the Court


Date: October 11, 2018